The judgment of the court was entered May 25th 1871.
Per Curiam.
The decree of the court below is fully sustained by the decision of this court in Anderson’s Appeal, 12 Casey 476, the principle of which was affirmed afterwards in Dickinson v. Dickinson, 11 P. F. Smith 401. The questions involved are so fully and elaborately discussed in the opinion of the learned President, that we deem it unnecessary to add anything to what has been so well said by him.
Decree affirmed and appeal dismissed at the costs of the appellant.